Citation Nr: 0715969	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-43 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right knee disorder, 
status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active military service from July 1999 to 
July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) - which denied the veteran's claim for 
service connection for a right knee disorder, status post 
arthroscopy.

That June 2004 rating decision also granted service 
connection for frost bite residuals affecting the feet and 
assigned separate zero percent (noncompensable) initial 
ratings for each foot.  As well, the RO granted service 
connection for tinnitus, with an initial 10 percent rating, 
while denying still additional claims for service connection 
for post-traumatic stress disorder (PTSD) and bilateral 
hearing loss.  The veteran specifically limited his timely 
Notice of Disagreement (NOD) to the initial rating assigned 
for his bilateral frost bite residuals and claim for 
service connection concerning his right knee.  See 38 C.F.R. 
§ 20.201 (2006).  A subsequent October 2004 RO decision 
granted a higher 20 percent rating for the frost bite 
residuals of the right foot, with same effective date as the 
prior rating, the day after the veteran's separation from 
active military service.  [Note:  the rating sheet also lists 
an increase - also to 20 percent, in the rating for the 
frostbite residuals affecting the left foot, and with the 
same effective date as the prior rating for this other 
extremity.  But there is no indication of an actual 
adjudication of a claim concerning the rating for that 
extremity, prior to granting that increase.]

In any event, on an Appeal Status Election Form signed in 
December 2004, the veteran indicated he was satisfied with 
his appeal of the initial frost bite rating and hearing loss 
claims.  Further, he indicated in his December 2004 
substantive appeal (on VA Form 9) that he was only appealing 
the claim concerning his right knee.  So that is the only 
claim before the Board.  38 C.F.R. §§ 20.200, 20.204 (2006).




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran clearly and unmistakably had a right knee 
disorder prior to beginning his military service, and this 
pre-existing condition clearly and unmistakably was not made 
chronically worse by his military service.


CONCLUSION OF LAW

The pre-existing right knee disorder was not aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

Here, an October 2003 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  A more recent 
September 2006 RO letter informed him how disability ratings 
and effective dates are assigned and the type of evidence 
impacting those downstream determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and VA outpatient treatment records from 
the facilities he identified.



In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Board sees that the RO did not 
take another look at his claim after issuance of the 
September 2006 Dingess/Hartman supplemental VCAA notice 
letter.  But he was not prejudiced by that since the March 
2006 SSOC indicates the RO already had reconsidered his claim 
after receiving additional VA outpatient treatment records.  
Further, the claims file reflects no response by him to 
either the September 2006 SSOC or the additional September 
2006 VCAA Dingess letter.  So there was no additional 
information or evidence for the RO to reconsider.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007).  Hence, there is no indication the veteran was 
deprived of meaningful participation in the adjudication of 
his claim.  That is to say, there is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claim on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Analysis

The February 1999 Report Of Physical Examination for 
Enlistment into the Marines clearly and unmistakably 
indicates the veteran had a pre-existing right knee condition 
for which he underwent arthroscopic surgery in May 1999.  
While the examination report is dated in February 1999, 
handwritten annotations on the report are dated in June 1999 
(so after the surgery), as is a medical report from the 
veteran's private treating physician.  The veteran asserts 
that his pre-existing right knee condition was aggravated 
during service beyond its natural progression.  
Unfortunately, though, the medical evidence of record also 
clearly and unmistakably shows there was no increase in right 
knee disability as a result of the rigors of his active 
military service.

Applicable Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the veteran has the burden of 
showing an increase in disability during service. If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

As mentioned, the veteran's active military service started 
in July 1999.  In a June 1999 letter, John Wright, M.D., 
informed all concerned that the veteran had undergone a right 
knee arthroscopy in May 1999 to rule out a medial meniscus 
tear.  Dr. Wright indicated the procedure revealed a normal 
medial and lateral menisci, stable knee, and intact auricular 
surfaces, but small plaque around the medial aspect of the 
knee - which was excised, as that was the site of the 
veteran's pain.  Dr. Wright further indicated the veteran had 
done well post-operatively, and that he had no restrictions 
on his activities.  Dr. Wright opined that the veteran was 
fit for unrestricted activity, including training in the 
Marines.

A handwritten annotation on the Entrance Examination Report 
reflects that a late July 1999 examination of the veteran 
showed his right knee to be within normal limits.  He was 
deemed fit for service in the Marines Corp.  Nonetheless, in 
light of Dr. Wright's report and the specific notation on the 
Examination Report, the Board finds that the presumption of 
soundness is rebutted, as the veteran clearly had a 
pre-existing right knee condition which was duly noted at his 
entrance examination.  Thus, the critical issue of his appeal 
is, did his right knee disorder increase in severity and, if 
so, was any increase beyond that of the normal progression of 
the disorder.

The service medical records reflect evidence of only two 
apparent flare-ups of the right knee, the first of which was 
in January 2000.  In early January 2000, the veteran 
presented at sick call with complaints of right knee pain.  
He told the examiner that the pain radiated to the back of 
the knee, and it had been bothering him since boot camp.  He 
described the pain as worse while running and bending and 
that, at its worse on a scale of 1 to 10, he put it at 7/10.  
He told the examiner that the knee was first injured playing 
high school football and also mentioned the May 1999 
arthroscopy.  The veteran also stated that his symptoms 
increased in boot camp, including numbness and swelling.

Examination revealed no evidence of edema, erythma, 
ecchymosis, crepitus, effusion, nodules, or masses.  There 
was tenderness to palpation of the posterior knee and 
collateral and medial aspects.  Varus was negative and valgus 
was +/- with tenderness.  Apley's distraction and compression 
were negative.  The knee manifested full range of motion 
(ROM), strength of 4+, and equal pulses bilaterally.  The 
examiner noted that the veteran was intact neurologically.  
The assessment was patellofemoral syndrome.  Treatment was 
Motrin, light duty for two weeks - no running or marching, 
etc., and rest and elevation of the right knee.

Two weeks later, the veteran still complained of pain as well 
as occasional giving out.  Examination revealed no evidence 
of effusion but there was tenderness to palpation.  Lachman's 
and McMurray's signs were negative, and the X-ray was read as 
showing the right knee within normal limits.  The assessment 
was chronic right knee pain status post-scope (normal).  He 
was referred for an orthopedic assessment.  The orthopedic 
consult of the same day noted the veteran's pre-service 
injury and that the veteran reported positive pain prior to 
the May 1999 arthroscopy.  The veteran also told the examiner 
that he experienced occasional swelling from running and 
carrying a rucksack, as well as a positive sensation of 
giving way.  The examiner noted the veteran to have a normal 
gait.  There was trace edema but no effusion.  ROM was full, 
pain free, and symmetric.  Patellar mobility was normal, J-
sign negative, and the hamstring was tight.  Strength was 
symmetrical at 5/5.  There was no ligament laxity, and 
Lachman's and varus/valgus stress were normal.  
Stenman/McMurray/Flick were negative, and X-ray showed no 
bony abnormality.  There was patellofemoral crepitus and 
pain.  The assessment was patellofemoral pain syndrome, and 
the veteran was referred for knee school.  The orthopedist 
also discontinued the Motrin and prescribed Celebrex and 
placed the veteran on light duty for 30 days.

The veteran presented again in June 2000 with complaints of 
right knee pain.  He told the examiner that he had received 
positive relief from the knee school and Celebrex.  He placed 
the pain at the lateral medial patella aspect and posterior 
of the knee.  The examiner noted a normal gait.  Inspection, 
palpitation, A/P Drawer's, McMurray's, Apley's, and 
valgus/varus were all assessed as negative and within normal 
limits.  The examiner assessed iliotibial band/patellofemoral 
pain syndrome.  Treatment was Naprosyn and patient education.  
He was instructed to return in seven days if his symptoms 
worsened.

The service medical records reflect no other entries related 
to complaints, findings, or treatment related to the right 
knee.  An October 2001 physical examination for confinement 
reflects notation of the right knee arthroscopy, and that the 
veteran's lower extremities were assessed as normal.  He was 
deemed physically fit for confinement.  He was examined to 
determine his fitness for separation for separation from 
active service in June 2003.  The initial entry notes the 
right knee patellofemoral syndrome and "Feb 2000 
resolving."  A heading of "Focused Physical Examination" 
reflects a normal examination for the right knee.  The final 
June 2003 Report reflects notation of right knee 
patellofemoral syndrome - chronic, injury in high school.  He 
was deemed physically fit for separation.

An orthopedic note reflects that the veteran presented at a 
VA medical facility in September 2003, a month after he 
submitted his claim for service connection.  He told the 
examiner that he had recurrent episodes of giving way, pain, 
and swelling while in service.  He also stated that he had a 
great deal of difficulty going up and down stairs, and he was 
not able to run.  He worked as a construction worker, and he 
described one episode of severe pain due to carrying heavy 
buckets.  The examiner noted that he walked without a limp, 
and that the right knee manifested full ROM accompanied by 
crepitus.  There was tenderness along the medial joint line, 
and there was a ridge of osteophytes palpable in the area.  
McMurray's test was equivocal but the ligaments were stable.  
Without benefit of an X-ray or MRI, which were ordered, the 
diagnosis was internal derangement of the right knee, 
probable joint meniscus.

The MRI examination report reflects that the examination was 
interpreted as showing no significant or minor abnormality.  
The cruciate ligaments and menisci were intact-no tear.  
There was scarring from the prior arthroscopy.  A Baker's 
cyst was also noted and 2.5 CM fluid possibly associated with 
it.

The October 2004 fee-basis examination report reflects that 
the veteran told the examiner that he experienced 
intermittent locking and giving away of the knee three four 
times a week.  Each occurrence lasted approximately 20 
minutes.  He sat down until the flare-ups passed, and the 
condition did not cause incapacitation.  He denied being 
under then present treatment for the right knee.

Examination revealed the right knee to be of normal 
appearance.  ROM was 0 to 140 degrees, and it was not limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Drawer and McMurray's tests were within 
normal limits.  Peripheral pulses and neurological 
examinations were normal.  The right knee 
X-ray was interpreted as within normal limits.  The examiner 
rendered no diagnosis, as he noted that there was no 
pathology to diagnose.

This evidence clearly and unmistakably shows that, while the 
veteran did experience flare-ups during his first year of 
active military service, they apparently resolved after 
treatment and education.  And as explained, acute/temporary 
exacerbations or flare-ups of a pre-existing disorder are not 
evidence of an increase in underlying disability.  Hunt, 1 
Vet. App. at 297.  In light of the findings of the October 
2001 confinement examination and the June 2003 separation 
examination, all evidence of record supports a finding that 
the veteran's right knee disorder did not increase in 
severity during service.  Further, the 2004 fee-basis 
examination found no active right knee pathology.  So the 
evidence not only shows there was no lasting worsening of his 
pre-existing right knee disorder at the time of separation, 
but that was still the case at the time he filed his claim.  
See Routen, 10 Vet. App. at 189; see also Verdon, 8 Vet. App. 
at 538.  As a result, the presumption of aggravation is not 
triggered.  38 C.F.R. § 3.306.

Now the Board notes VA outpatient records of October 2004 to 
the effect that the veteran underwent a right knee 
arthroscopy for debridement of medial plica in September 
2004.  Also noted is the examiner's comment in the note that 
it was unclear why the veteran had not obtained service 
connection status for his right knee injury, as he had 
described an injury consistent with a service-connected right 
knee problem.  The Board further notes, however, that these 
records reflect no indication whatsoever that the VA care 
provider had reviewed the records of the veteran's history of 
the right knee and was aware of the veteran's pre-service 
injury and arthroscopy.  Thus, the Board does not deem the 
note as of sufficient weight to merit a remand for further 
examination and a nexus opinion.

The Board also notes the treatment records to the effect that 
the veteran worked as a roofer and carpenter, which entailed 
going up and down ladders while carrying heavy items.  Thus, 
there is no evidence that the veteran's 2004 procedure is 
related to his active service, especially in light of the 
negative findings at the examination six-months earlier.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  In light of the above 
findings, there is no reasonable doubt to resolve.


ORDER

The claim for service connection for right knee disorder, 
status post arthroscopy, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


